EXHIBIT 10.33
 
ZYMETIS, INC.
 
NON-INCENTIVE STOCK OPTION AGREEMENT
 
This NON-INCENTIVE STOCK OPTION AGREEMENT (the "Agreement") is made this ____
day of ______, _____ by and between Zymetis, Inc., a Delaware corporation (the
"Company") and _____________ ("Employee").
 
1.      Grant of Option.  The Company hereby grants Employee the option (the
"Option") to purchase all or any part of an aggregate of _____ shares (the
"Shares") of Common Stock of the Company at the exercise price of $_____ per
share according to the terms and conditions set forth in this Agreement and in
the Zymetis, Inc. 2006 Stock Incentive Plan (the "Plan").  The Option will not
be treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the "Code").  The Option is issued
under the Plan and is subject to its terms and conditions.  A copy of the Plan
will be furnished upon request of Employee.  The Option shall terminate at the
close of business five years from the date hereof.
 
2.      Vesting/Transfer of Option Rights.
 
(a)  The Option may be exercised by Employee at any time after the date hereof
and until five years after the date hereof.
 
(b)  During the lifetime of Employee, the Option shall be exercisable only by
Employee and shall not be assignable or transferable by Employee, other than by
will or the laws of descent and distribution.
 
3.      Exercise of Option after Death or Breach.  The Option shall terminate
and may no longer be exercised if Employee willfully engages in misconduct which
causes substantial injury to the Company or its affiliates, its employees or the
employees of its affiliates or its clients or the clients of its affiliates,
whether monetarily or otherwise.  For purposes of this paragraph, no action or
failure to act on Employee's part shall be considered "willful" unless done or
omitted to be done, by Employee in bad faith and without reasonable belief that
his or her action or omission was in the best interests of the Company.  The
Option may be exercised at any time within 12 months after Employee's death by
the personal representatives or administrators of Employee, as applicable or by
any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution, and shall expire on the first
anniversary of Employee's death.
 
4.      Method of Exercise of Option.  Subject to the foregoing, the Option may
be exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period.  The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price.  Payment of
the exercise price shall be made in cash (including bank check, personal check
or money order payable to the Company).
 
5.      Miscellaneous.
 
(a)  Plan Provisions Control.  In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.
 
(b)  No Rights of Stockholders.  Neither Employee, Employee's  legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Employee,
Employee's legal representative or permissible assignee, as applicable.
 
(c) No Right to Employment/Consulting.  The grant of the Option shall not be
construed as giving Employee the right to be retained in the employ of, to
continue serving as an Employee to, or as giving a director of the Company or an
Affiliate (as defined in the Plan) the right to continue as a director of the
Company or an Affiliate with, the Company or an Affiliate, nor will it affect in
any way the right of the Company or an Affiliate to terminate such employment or
position at any time, with or without cause.  In addition, the Company or an
Affiliate may at any time dismiss Employee, or terminate the term of a director
of the Company or an Affiliate, free from any liability or any claim under the
Plan or the Agreement.  Nothing in the Agreement shall confer on any person any
legal or equitable right against the Company or any Affiliate, directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company or an Affiliate.  By participating in the Plan, Employee shall be deemed
to have accepted all the conditions of the Plan and the Agreement and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)  Adjustments.  Notwithstanding any other provision of this Option Agreement,
if there shall be any change in the common stock subject to the Option through
merger, consolidation, reorganization, recapitalization, dividend or other
distribution, stock split or other similar corporate transaction or event of the
Company, or the Company shall enter into a written agreement to undergo such a
transaction or event, the Company, in its absolute discretion, may either:  (i)
make appropriate adjustment in the number of shares and the price per share of
the shares subject to the Option in order to prevent dilution or enlargement of
the Option rights granted hereunder (provided that the number of shares subject
to the Option shall always be a whole number) or (ii) cancel any or all of this
Option and pay to Employee in cash the value of such cancelled Option or portion
thereof based on the price per share received, or to be received, by a
shareholder of the Company in such transaction event.
 
(e)  Governing Law.  The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware.
 
(f)  Severability.  If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee (as defined in
the Plan), such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Agreement, such provision shall be stricken as to such
jurisdiction or the Agreement, and the remainder of the Agreement shall remain
in full force and effect.
 
(g)  No Trust or Fund Created.  Neither the Plan nor the Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Employee or any other
person.
 
(h)  Headings.  Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
 
(i)  Conditions Precedent to Issuance of Shares.  Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange or the Nasdaq National Market and the Delaware General Corporation
Law.  As a condition to the exercise of the purchase price relating to the
Option, the Company may require that the person exercising or paying the
purchase price represent and warrant that the Shares are being purchased only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation and
warranty is required by law.
 
(j)  Withholding.  In order to provide the Company with the opportunity to claim
the benefit of any income tax deduction which may be available to it upon the
exercise of the Option and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Employee.
 
IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
date set forth in the first paragraph.
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
date set forth in the first paragraph.
 
ZYMETIS, INC.
 
Name:____________________________________ 
 
Title: _____________________________________
 
Employee: __________________________________
 
 
 
 3

--------------------------------------------------------------------------------